Exhibit 10.1 AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT TO AMENDED AND RESTATED FINANCIAL COVENANTS AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT This Amendment to Amended and Restated Credit Agreement and Amendment to Amended and Restated Financial Covenants Amendment to Amended and Restated Credit Agreement (“Amendment”) is made as of December 16, 2009, amending that certain Credit Agreement (as defined below) between CASTLE PINES CAPITAL LLC, a Delaware limited liability company (“CPC”), having its chief executive office located at 116 Inverness Drive East, Suite 375, Englewood, Colorado80112 and INX INC., a Delaware corporation, having its chief executive office located at 11757 Katy Freeway, Suite 500, Houston, Texas77079 (“Reseller”). WHEREAS, INX and CPC entered in to that certain Amended and Restated Credit Agreement dated April 30, 2007, as amended by that certain Acquisition Facility Amendment to Amended and Restated Credit Agreement dated August 1, 2007, as amended by that certain Amended and Restated Financial Covenants Amendment to Amended and Restated Credit Agreement effective as of the 31st day of August, 2007, as amended by that certain Amendment to Amended and Restated Credit Agreement adding Select, Inc. as a Reseller and as amended by the
